57 N.J. 95 (1970)
270 A.2d 12
CLAUDINE G. BIGER, PETITIONER-RESPONDENT,
v.
DR. R.C. ERWIN, RESPONDENT-APPELLANT. E.B. STEWARD, RESPONDENT-RESPONDENT, AND MONMOUTH PARK JOCKEY CLUB, RESPONDENT-RESPONDENT.
The Supreme Court of New Jersey.
Argued September 29, 1970.
Decided October 26, 1970.
*96 Mr. Peter P. Kalac argued the cause for appellant Dr. R.C. Erwin (Messrs. Lane & Evans, attorneys).
Mr. John W. O'Brien argued the cause for respondent Mr. E.B. Steward (Messrs. O'Brien, Brett & O'Brien, attorneys).
Mr. William F. Perry argued the cause for respondent Monmouth Park Jockey Club (Messrs. Morgan, Melhuish, Monaghan, McCoid & Spielvogel, attorneys).
Mr. Herbert E. Greenstone argued the cause for respondent Claudine G. Biger (Greenstone & Greenstone, attorneys).
Mr. Theodore W. Geiser argued amicus curiae for the Horesemen's Benevolent and Protective Association, New Jersey Division (Messrs. Hughes, McElroy, Connell, Foley & Geiser, attorneys).
PER CURIAM.
The decedent, a free-lance jockey, died as the result of injuries sustained by him during a steeplechase race at the Monmouth Park Jockey Club. He was riding a horse owned by Dr. R.C. Erwin and trained by *97 Mr. E.B. Steward. His widow filed workmen's compensation claims against the Club, the Owner and the Trainer and in the Division she received an award on behalf of herself and her infant son against the Owner and the Trainer. On appeal, the Monmouth County Court sustained the award against the Owner but not the Trainer. It found that the decedent was neither an independent contractor nor a casual employee but was an employee of the Owner (though not the Club or the Trainer) entitled as such to the broad protection of the Workmen's Compensation Act. We agree with its finding and affirm essentially for the reasons expressed by Judge McGann (Biger v. Erwin, 108 N.J. Super. 293 (Cty. Ct. 1970)). Cf. Isenberg v. California Employment Stabilization Com'n, 30 Cal.2d 34, 180 P.2d 11 (1947); Drillon v. Industrial Accident Commission, 17 Cal.2d 346, 110 P.2d 64 (1941); Rice v. Stoneham, 254 N.Y. 531, 173 N.E. 853 (1930); Pierce v. Bowen, 247 N.Y. 305, 160 N.E. 379 (1928); see also Nikolas v. Kirner, 247 Iowa 231, 73 N.W.2d 7, 9 (1955); Simmons v. Kansas City Jockey Club, 334 Mo. 99, 66 S.W.2d 119, 122 (1933).
Affirmed.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.